Citation Nr: 0622824	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  99-20 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana





THE ISSUE

Entitlement to an increased rating for service-connected 
Crohn's Disease, currently rated 30 percent disabling. 





ATTORNEY FOR THE BOARD

L. J. Vecchiollo





INTRODUCTION

The veteran served on active duty from February 1965 to 
December 1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision from the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office which continued the veteran's 10 percent 
rating for his service-connected Crohn's Disease.  A February 
2001 rating decision granted an increased, 30 percent, 
rating, effective July 6, 1997.  The veteran continues to 
appeal for a higher rating for this disability.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

The Board remanded the claim in September 2003 for further 
development and consideration.  In January 2005, the 
veteran's claims file was transferred to the New Orleans, 
Louisiana, VA Regional Office (RO).  


FINDINGS OF FACT

The veteran's Crohn's Disease results in overall disability 
productive of no more than moderately severe ulcerative 
colitis, and has not been manifested by objective evidence of 
definite weight loss, malnutrition, intestinal absorption 
problems or blockage, anemia, or only fair health during 
remissions.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
Crohn's Disease are not met.  38 U.S.C.A. §§ 1155, 5107, 
5103, 5103A, (West & Supp. 2005); 38 C.F.R. §§ 4.7, 4.14, 
4.20, 4.113, 4.114, Diagnostic Codes 7301, 7315, 7319, 7323, 
7328 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran's claim was received prior to the enactment of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) and therefore, the initial 
unfavorable adjudication of his claim was not error, 
Pelegrini, 18 Vet. App. at 120, as compliance with the VCAA 
was impossible.  See Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Further, the veteran's claim was 
scrutinized under VCAA standards during the appeal period.  
See 66 Fed. Reg. 45,629 (August 29, 2001); VA O.G.C. Prec. 
Op. No. 7-2003 (November 19, 2003).  

In this case, in July 2001, May 2004, and May 2006 letters, 
the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for an increased rating, and to establish an earlier 
effective date for the disability; as well as what 
information and evidence must be submitted by the veteran, 
and what information and evidence will be obtained by VA.  He 
was essentially told to submit evidence he had in his 
possession.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board did not decide the claim until after 60 
days had passed following proper notice being given to the 
veteran.  Therefore, the Board finds that the veteran had an 
opportunity to respond to VA's notice letters.  There was no 
prejudice to the veteran in this case.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained the veteran's service medical records, and post-
service medical records identified by the veteran.  The 
veteran has been provided medical examinations.  The record 
has been developed to the extent possible.

II.  Governing Laws, Regulations and Legal Analysis

The Board notes at the outset that this case involves a 
rebuilt claims file.  The veteran requested an increased 
rating for his service-connected Crohn's Disease in November 
1997.  However, the veteran's claims file could not be 
located.  

Under such circumstances, VA has a heightened duty to explain 
its findings and conclusions.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board's analysis of the 
veteran's claim is undertaken with this duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim, but rather increases the Board's obligation 
to evaluate and discuss in its decision all of the evidence 
that may be favorable to the veteran.  See Russo v. Brown, 9 
Vet. App. 46 (1996).

In any event, as will be discussed below the outcome of this 
case hinges upon evidence which in fact is in the file, so 
although it is indeed unfortunate that certain older records 
are missing, this is not crucial to the Board's adjudication 
of this increased rating claim.  Attempts have been made to 
obtain all medical records identified by the veteran.  
Service medical records relating to the veteran's original 
intestinal surgery inservice in June 1965, some private 
medical records from the 1980's, medical treatment records 
from 1997 to the present, and VA examinations from March 
1998, January 2001, and February 2005, are of record.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
apply, assigning a higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating.  38 C.F.R. § 4.7.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and increase in disability rating is the issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  There are diseases of the digestive system, 
particularly within the abdomen, which, while differing in 
the site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  
Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title "Diseases of the 
Digestive System," do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in § 
4.14.  38 C.F.R. § 4.113.  Ratings under Diagnostic Codes 
7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 
inclusive will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 
4.114.

The veteran's statements regarding the severity of his 
service-connected disabilities are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

The veteran contends that his service-connected Crohn's 
disease should be rated more than 30 percent disabling, as 
the symptoms and manifestations of the disability from which 
he suffers have increased in severity.  Specifically, he 
notes that the condition causes severe abdominal pain.  In 
addition, he reports that the condition results in severe 
malnutrition and weight loss.  

Historically, the veteran underwent an enteroenterostomy and 
iliocolectomy in service in June 1965, after a four-month 
period of abdominal pain, vomiting and a 23-pound weight 
loss.  He underwent subsequent resections of the small 
intestine.  

The veteran was hospitalized at a private facility in July 
1997 due to severe abdominal pain and two episodes of 
vomiting.  He denied recent diarrhea, constipation, fever, 
chills, sweating, hematemesis, melena, or change in weight or 
appetite.  The discharge diagnosis was exacerbation of 
Crohn's Disease, possible biliary colic.  

A VA examination was conducted in March 1998.  The veteran 
complained of abdominal cramps and pain.  The examiner noted 
that there was no loss of weight, blood or mucus in the 
stools, or cholecystitis.  The veteran weighed 160 pounds.  

A VA examination was conducted in May 1999.  The veteran 
complained of constant abdominal pains, without nausea, 
vomiting.  There were no bloody stools at the time.  The 
examiner noted that the veteran's weight was stable at 155 
pounds.  Abdominal examination noted that the abdomen was 
soft, and there was no organomegaly.  The diagnosis was 
Crohn's Disease.  

In January 2000, the veteran was hospitalized at a private 
facility with complaints of abdominal pain and nausea.  An 
obstruction X-ray series found no evidence of 
gastrointestinal obstruction.  The discharge diagnosis was 
exacerbation of Crohn's Disease, improving on medication; 
history of gall stones, likely secondary to Crohn's Disease; 
and arterio-venous malformation (AVM) in the liver.  

A VA examination was conducted in January 2001.  The veteran 
complained of monthly abdominal attacks usually consisting of 
pain, nausea, and vomiting which required one hospital stay 
and two emergency room visits in the past year.  His weight 
was stable at 145 pounds.  Examination noted that the abdomen 
was soft and not distended.  There was moderate guarding and 
localized tenderness in the periumbilical area.  Bowel signs 
were active and no other masses were palpable.  The diagnosis 
was Crohn's Disease, cholelithiasis, and hepatitis C.  

A VA examination was conducted in February 2005.  Examination 
noted that the veteran was well developed, had normal 
nutritional status, and normal bowel sounds.  There were no 
signs of clinically significant anemia.  The abdomen was soft 
and nontender.  There was no guarding or rigidity due to the 
ileocolostomy scar.  There were no fissures or fistulas.  The 
veteran was taking medication for his Crohn's Disease.  The 
examiner noted that the Crohn's Disease had no significant 
effect on the veteran's daily activities or occupation.  

The veteran's Crohn's Disease has been rated as 30 percent 
disabling under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7323 (ulcerative colitis).  A 10 percent 
disability rating is awarded for moderate impairment, with 
infrequent exacerbations.  A 30 percent disability rating 
contemplates moderately severe impairment, with frequent 
exacerbations.  A 60 percent disability rating contemplates 
severe impairment, with numerous attacks yearly and with 
malnutrition, with health only fair during remissions.  A100 
percent rating is warranted for pronounced impairment, 
resulting in marked malnutrition, anemia, and general 
debility, or with serious complications such as liver 
abscess.  38 C.F.R. § 4.114, Diagnostic Code 7323.

In addition, Diagnostic Code 7328, pertaining to resection of 
the small intestine, provides that a 20 percent evaluation is 
warranted for resection of the small intestine where the 
disability is symptomatic, with diarrhea, anemia, and 
inability to gain weight.  A 40 percent evaluation requires 
resection of the small intestine with definite interference 
with absorption and nutrition, manifested by impairment of 
health objectively supported by examination findings 
including definite weight loss.  A 60 percent evaluation 
requires resection of the small intestine with marked 
interference with absorption and nutrition, manifested by 
severe impairment of health objectively supported by 
examination findings including material weight loss.  38 
C.F.R. § 4.114, Diagnostic Code 7328 (2005).

Diagnostic Code 7328 directs the evaluator to Diagnostic Code 
7301 when residual adhesions constitute the predominant 
disability.  Under Diagnostic Code 7301, a noncompensable 
rating will be assigned for mild adhesions.  A 10 percent 
rating is warranted for moderate adhesions with pulling pain 
on attempting to work or aggravated by movements of the body, 
or occasional episodes of colic pain, nausea, constipation, 
perhaps alternative with diarrhea, or abdominal distension.  
A 30 percent evaluation contemplates a "moderately severe" 
disorder with partial obstruction manifested by delayed 
motility of barium meal and less frequent and less prolonged 
episodes of pain.  A 50 percent evaluation contemplates 
"severe" symptomatology with definite partial obstruction 
shown by X-ray, with frequent and prolonged episodes of 
severe colic distension, nausea or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage.  38 C.F.R. Part 4, Diagnostic Code 
7301.

The veteran's service-connected Crohn's Disease could be 
rated analogous to 38 C.F.R. § 4.114, Diagnostic Code 7315 
(cholelithiasis) or Diagnostic Code 7319 (irritable colon 
syndrome).  However, a 30 percent disability rating, the 
veteran's current disability rating, is the maximum 
disability rating permitted under these Diagnostic Codes.

While the veteran clearly continues to suffer from Crohn's 
Disease, the symptomatology shown by the evidence does not 
establish that the disorder more nearly approximates the 
criteria for a rating in excess of the 30 percent currently 
assigned.  The medical evidence of record fails to show that 
the veteran's Crohn's Disease is manifested by numerous 
yearly attacks with definite weight loss, malnutrition, and 
only fair health during remissions.  Examination and 
treatment records from the late 1990's to the present have 
consistently shown the veteran's weight to be stable, no 
malnutrition, no intestinal absorption problem or blockage, 
no anemia, and no adhesions.  Although the veteran has lost 
some weight over the course of several years, examiners has 
reported that his weight is stable.  Additionally, there is 
no evidence that the veteran suffers from any malnutrition or 
that his health is only fair during periods of remissions.  
As such, an increased rating is not warranted.  38 C.F.R. §§ 
4.7, 4.114, Diagnostic Codes 7301, 7319, 7323, 7328.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a rating in excess of 30 percent for Crohn's 
Disease is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


